Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
For paragraph [0055] line 6, the occurrence of “Basised”  seems to be a typo, it is suggested to the applicant to change --Basised-- to --Based--.
For paragraph [0069] line 2, the occurrence of “G” should be changed from a upper case G to a lower case g so it is constant with the formula.  This occurs throughout the specification (see at least paragraph [00149]).  It is ask of the applicant to make all necessary changes so that the is constancy throughout the specification.
For paragraph [0073] lines 3, the occurrence of “N” should be changed from a upper case N to a lower case n so it is constant with the formula.  This occurs throughout the specification (see at least paragraph [00296]).  It is ask of the applicant to make all necessary changes so that the is constancy throughout the specification.
For paragraph [0079] line 2, the occurrence of “RbBs” seems to be a typo, it is suggested to the applicant to change --RbBs-- to --RBs--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 2, 8, 14 and 15 is/are objected to because of the following informalities:  
For claim 2 line 2, the occurrence of “block,or” seems to be a typo where a space is missing and should be changed from “block,or” to “block, or”.  Similar problem exists for claims 8 and 14.
For claim 15 line 1, the occurrence of “Theterminal” seems to be a typo where a space is missing and should be changed from “Theterminal” to --The terminal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the occurrence of “wherein there are 30 remaining parts” is vague and indefinite because it is not know that this is referring to and it is unknown what is remaining parts are in the claims. It is suggested to the applicant to include language to the claims found in paragraph [0060] which makes clear what the remaining parts where the synchronous signal block positions within 20M bandwidth, it needs to be ensured that after removing the frequency bandwidth occupied by synchronous signal blocks within 20M bandwidth so that the remaining part shall be continuous 6 RBs or integer multiples of 6 RBs.  Similar problem exists for claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 4 and 10 – 16 of U.S. Patent No. 11,196,607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are direct to synchronous signal transmission.
For claim 1, U.S. Patent claims transmitting, by a network device, a synchronization signal block on a first frequency domain position, wherein the first frequency domain position is located on a frequency domain candidate position of a synchronization signal, and each 20 MHz subband comprises one frequency domain candidate position of the synchronization signal, wherein the frequency domain candidate position of the synchronization signal fc, a center frequency point position of a first 20MHz subband of an unlicensed frequency band fl, and an offset of a candidate position of a center frequency point of the synchronization signal within a 20MHz subband f2 satisfy a formula fc = fl+(g*20) + f2, wherein, fl+(g*20) is a center frequency point position of a (g+1)th 20MHz subband of the unlicensed frequency band, and g is an integer, wherein the frequency domain candidate position domain position of the synchronization signal is an SS raster (see claim 1 and see specification paragraph 0005 which states “The embodiments of this application provide a synchronous signal transmission method, a transmitting device and a receiving end device, and designs frequency domain candidate positions of a synchronous signal on an unlicensed frequency band (also called SS raster) where the SS raster is a naming convention for frequency domain candidate positions of a synchronous signal which is positively recited in the patent; further Skold (US 2021/0360545 A1) discloses in paragraph [0010] Sparse raster for SS Block implies that the set of possible or candidate frequency-domain positions of SS Blocks (the “SS Block raster,” sometimes called “sync raster”) is significantly more sparse compared to the possible frequency positions of carriers (the “carrier raster”, sometimes called “RF channel raster” or “channel raster”) which further defines candidate frequency-domain positions of SS Blocks to be SS Block raster).).  
For claim 2, U.S. Patent claims wherein the first frequency domain position is the center frequency point position of the synchronization signal block, or the first frequency domain position is a position of a resource element (RE) with a smallest index in a resource block (RB) with a smallest index of the synchronous signal block, or the first frequency domain position is a position of an RE with a largest index in an RB with a largest number of the synchronous signal block (see claim 2).
For claim 3, U.S. Patent claims wherein, a value of the f2 is at least one of 180hz, -180kHz, 0Hz, 360hz, -360kHz, 5220kHz and 5040kHz (see claim 3).
For claim 4, U.S. Patent claims wherein, a remaining part comprises continuous 6 RBs or integer multiples of 6 RBs after removing the frequency bandwidth occupied by synchronous signal blocks within a 20MHz bandwidth (see claim 4).
For claim 5, U.S. Patent claims wherein f2 satisfies a formula f2 = ± (25.5-(6N+10))*12*30kHz,wherein 0 ≤ n ≤ 5 (see claim 3; where when n = 5 f2 = ±5220kHz and where claim 3 claims 5220kHz).
For claim 6, U.S. Patent claims wherein there are 30 remaining parts (see claim 4; 30 is an integer multiple of 6).
For claim 7, U.S. Patent claims a processor and a memory, the memory is configured to store computer programs, and the processor is configured to call and run the computer programs stored in the memory to perform the method: transmitting, by a network device, a synchronization signal block on a first frequency domain position, wherein the first frequency domain position is located on a frequency domain candidate position of a synchronization signal, and each 20 MHz subband comprises one frequency domain candidate position of the synchronization signal, wherein the frequency domain candidate position of the synchronization signal fc, a center frequency point position of a first 20MHz subband of an unlicensed frequency band fl, and an offset of a candidate position of a center frequency point of the synchronization signal within a 20MHz subband f2 satisfy a formula fc = fl+(g*20) + f2, wherein, fl+(g*20) is a center frequency point position of a (g+1)th 20MHz subband of the unlicensed frequency band, and g is an integer, wherein the frequency domain candidate position domain position of the synchronization signal is an SS raster (see claim 9 and see specification paragraph 0005 which states “The embodiments of this application provide a synchronous signal transmission method, a transmitting device and a receiving end device, and designs frequency domain candidate positions of a synchronous signal on an unlicensed frequency band (also called SS raster) where the SS raster is a naming convention for frequency domain candidate positions of a synchronous signal which is positively recited in the patent; further Skold (US 2021/0360545 A1) discloses in paragraph [0010] Sparse raster for SS Block implies that the set of possible or candidate frequency-domain positions of SS Blocks (the “SS Block raster,” sometimes called “sync raster”) is significantly more sparse compared to the possible frequency positions of carriers (the “carrier raster”, sometimes called “RF channel raster” or “channel raster”) which further defines candidate frequency-domain positions of SS Blocks to be SS Block raster).
For claim 8, U.S. Patent claims wherein the first frequency domain position is the center frequency point position of the synchronization signal block, or the first frequency domain position is a position of a resource element (RE) with a smallest index in a resource block (RB) with a smallest index of the synchronous signal block,or the first frequency domain position is a position of an RE with a largest index in an RB with a largest number of the synchronous signal block (see claim 10).
For claim 9, U.S. Patent claims wherein, a value of the f2 is at least one of 180hz, -180kHz, 0Hz, 360hz, -360kHz, 5220kHz and 5040kHz (see claim 3).
For claim 10, U.S. Patent claims wherein, a remaining part shall be continuous 6 RBs or integer multiples of 6 RBs after removing the frequency bandwidth occupied by synchronous signal blocks within a 20MHz bandwidth (see claim 12).
For claim 11, U.S. Patent claims wherein f2 satisfies a formula f2 = ± (25.5-(6N+10))*12*30kHz,wherein 0 ≤ n ≤ 5 (see claim 11; where when n = 5 f2 = ±5220kHz and where claim 11 claims 5220kHz).
For claim 12, U.S. Patent claims wherein there are 30 remaining parts (see claim 4; 30 is an integer multiple of 6).
For claim 13, U.S. Patent claims wherein it comprises a processor and a memory, the memory is configured to store computer programs, and the processor is configured to call and run the computer programs stored in the memory to perform the method: monitoring, by the terminal device, for a synchronization signal block on a first frequency domain position, wherein first frequency domain position is located on a frequency domain candidate position of the synchronization signal, and each 20 MHz subband includes one frequency domain candidate position of the synchronization signal, wherein the frequency domain candidate position of the synchronization signal fc, a center frequency point position of a first 20MHz subband of an unlicensed frequency band fl, and an offset of a candidate position of a center frequency point of the synchronization signal within a 20MHz subband f2 satisfy a formula fc = fl+(g*20) + f2, wherein, fl+(g*20) is a center frequency point position of a (g+1)th 20MHz subband of the unlicensed frequency band, and g is an integer, wherein the frequency domain candidate position domain position of the synchronization signal is an SS raster (see claim 13 and see specification paragraph 0005 which states “The embodiments of this application provide a synchronous signal transmission method, a transmitting device and a receiving end device, and designs frequency domain candidate positions of a synchronous signal on an unlicensed frequency band (also called SS raster) where the SS raster is a naming convention for frequency domain candidate positions of a synchronous signal which is positively recited in the patent; further Skold (US 2021/0360545 A1) discloses in paragraph [0010] Sparse raster for SS Block implies that the set of possible or candidate frequency-domain positions of SS Blocks (the “SS Block raster,” sometimes called “sync raster”) is significantly more sparse compared to the possible frequency positions of carriers (the “carrier raster”, sometimes called “RF channel raster” or “channel raster”) which further defines candidate frequency-domain positions of SS Blocks to be SS Block raster).
For claim 14, U.S. Patent claims wherein the first frequency domain position is the center frequency point position of the synchronization signal block, or the first frequency domain position is a position of a resource element (RE) with a smallest index in a resource block (RB) with a smallest index of the synchronous signal block, or the first frequency domain position is a position of an RE with a largest index in an RB with a largest number of the synchronous signal block (see claim 14).
For claim 15, U.S. Patent claims wherein a value of the f2 is at least one of 180hz, -180kHz, 0Hz, 360hz, -360kHz, 5220kHz and 5040kHz (see claim 15).
For claim 16, U.S. Patent claims wherein a remaining part shall be continuous 6 RBs or integer multiples of 6 RBs after removing the frequency bandwidth occupied by synchronous signal blocks within a 20MHz bandwidth (see claim 16).
For claim 17, U.S. Patent claims wherein f2 satisfies a formula f2 = ± (25.5-(6N+10))*12*30kHz,wherein 0 ≤ n ≤ 5 (see claim 15; where when n = 5 f2 = ±5220kHz and where claim 15 claims 5220kHz).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US 2018/0152964 A1), Berggren et al. (US 20200136881 A1), Harada (US 2020/00404537 A1), Harada et al. (US 2021/0250115 A1) and Skold (US 2021/0360545 A1) are cited to show a SYNCHRONIZATION SIGNAL TRANSMISSION METHOD, TRANSMITTING END DEVICE AND RECEIVING END DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464